Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendments filed on 23 November 2021.  As directed by the Amendments, claims 1, 4, 11, and 21 have been amended, claim 27 has been canceled, and claims 28-29 have been added.  Claims 1-26 and 28-29 are pending in the Application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The arguments presented on pages 11-14 of the Remarks filed on 23 November 2021 have been fully considered by the Examiner, but are moot in view of the new grounds for rejection presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10, 11-15, 20, 21-24 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Waydo (US 2016/0051157) (previously cited) in view of Silva (US 2016/0051158) (previously cited) and further in view of S Irene et al., “Development of ZigBee Triaxial Accelerometer based Human Activity Recognition System,” 2015 IEEE International Conference on Computer and Information Technology, pp. 1460-1466, hereinafter “Irene” and Visvanathan et al. (US 2015/0031965, hereinafter “Visvanathan”).

Regarding claim 1, Waydo discloses [a] method for probabilistically estimating an individual's pulse rate, the method comprising the following operations performed via one or more processors of a device: receiving a set of signals from a set of sensors associated with a device worn by the individual, the set of signals including a photoplethysmographic (PPG) signal […]; (Waydo Fig. 15 and ¶ [0059] one or more processors 1818; 

transforming the PPG signal to the frequency domain; (Waydo ¶ [0043] the Fourier transform units can convert time domain signals, such as the windowed time domain PPG and principal component acceleration signals, into frequency domain signals using an algorithm such as Discrete Fourier Transform or Fast Fourier Transform) 
applying a band-pass filter to the transformed signal to generate a filtered signal; (Waydo ¶ [0030] “the filter unit can be, for example, a third-order band-pass filter” used to “remove signals that do not have frequency components that fall within or near the range expected for heart rate monitoring”).

Waydo does not explicitly disclose identifying a set of one or more peaks in the filtered signal, wherein a peak reflects a local maximum whose amplitude exceeds a threshold; generating a set of […] sample classifiers for each peak in the set of one or more peaks, the set of sample classifiers including (i) a harmonic classifier that is determined based on analysis of the filtered signal; […] comparing the set of sample classifiers to a set of library classifiers included in a learning library to identify a set of one or more classification coefficients respectively corresponding to the set of one or more peaks that respectively correspond to the set of […] sample classifiers, […]; and determining, based on one or more pulse rates respectively corresponding to the set of one or more peaks and the set of one or more classification coefficients, a set of one or more pulse rate likelihoods respectively corresponding to the set of one or more peaks.
Silva teaches identifying a set of one or more peaks in the filtered signal, wherein a peak reflects a local maximum whose amplitude exceeds a threshold; (Silva, ¶ [0042] the system can recognize the fundamental and harmonic peaks in the frequency domain PPG signal, and ignore the peaks above the fourth harmonic because of their negligible magnitude) 
generating a set of […] sample classifiers for each peak in the set of one or more peaks, the set of sample classifiers including a harmonic classifier that is determined based on analysis of the filtered signal; 
(Silva ¶ [0047] the magnitude and truncate unit can remove high frequency components of the PPG signal [corresponds to claimed “filtered signal”] leaving only harmonics [corresponds to claimed “harmonic classifier”] in the frequency range of interest) 
comparing the set of sample classifiers to a set of library classifiers included in a learning library to identify a set of one or more classification coefficients respectively corresponding to the set of one or more peaks that respectively correspond to the set of […] sample classifiers, […]
(Silva, ¶ [0051] the Harmonic Template Classifier (HTC) unit can include a correlation unit, template library, correlation metrics unit, and a heuristics unit; Ibid., for each candidate heart rate, a discrete time domain template signal can be generated by a synthetic waveform generator; 

Silva, ¶ [0057] and Fig. 8B Correlation unit 610 can determine the correlation between the filtered PPG signal and the stored spectral templates for given heart rates) 
and determining, based on one or more pulse rates respectively corresponding to the set of one or more peaks and the set of one or more classification coefficients, a set of one or more pulse rate likelihoods respectively corresponding to the set of one or more peaks. 
(Silva, ¶ [0057] and Fig. 8B Correlation unit 610 can determine the correlation between the filtered PPG signal and the stored spectral templates for given heart rates; 
Silva, ¶ [0058] and Fig. 9, the correlation unit can generate a correlation curve based on the determined correlation between the PPG signal and the spectral templates for given heart rates; 
Silva, ¶ [0059] the maximum correlation peaks in the heart rate correlation curve can be distinct and identify a predicted heart rate close to the actual heart rate; 
Silva, ¶ [0060] the correlation metrics unit 630 can receive the output of the correlation unit as an input to generate metrics used to determine a confidence measure for a predicted heart rate)

Silva is analogous art, as it is in the field of probabilistic determination of a user’s pulse rate.


Waydo further does not disclose wherein each library classifier is associated with a classification coefficient reflecting a degree of correlation between the library classifier and a known pulse rate profile;
Visvanathan teaches wherein each library classifier is associated with a classification coefficient reflecting a degree of correlation between the library classifier and a known pulse rate profile; (Visvanathan, ¶ [0024] “In the first step, a correlation between the sample PPG features and actual known values of the physiological parameter, referred to as ground truth values, is determined. In the second step, the relevant sample PPG features can be selected based on the strength of correlation [corresponds to claimed “degree of correlation”] between the sample PPG feature and the ground truth values of the physiological parameter.”;
Visvanathan, ¶ [0025] “in the training phase, the sample PPG features and the ground truth values of the physiological parameters are known, and on the basis of the sample PPG features and the ground truth values, values of the correlation coefficient [corresponds to claimed “classification coefficient”] for each sample PPG feature 
Visvanathan, ¶ [0014] “The physiological parameters can include, for example, heart or pulse rate, pulse oximetry (SpO2) which indicates blood oxygen level, respiration rate, blood pressure, or heart condition based on an electrocardiograph (ECG) features.”)

Visvanathan is analogous art, as it is in the field of predicting physiological parameters based on PPG signals.
It would have been obvious to one of ordinary skill in the art to incorporate the correlation coefficient into the probabilistic pulse rate determination of Waydo, the benefit being that the classification coefficients may be used to enhance or suppress particular training sample features when training a model, depending on the strength of the correlation for each features, as cited in Visvanathan, ¶ [0027] “As would be understood, the gain function, and therefore, the gain factor, can emphasize or highlight the Sample PPG features for which the strength of correlation is high, say based on a threshold value of the MIC value of the Sample PPG feature. […] when the Sample PPG feature is multiplied to the gain factor having a low value, say below the threshold value of the gain factor, the value of the Sample PPG feature is suppressed, i.e., falls below the threshold value of the Sample PPG feature, and such Sample PPG features can be discarded.”


at least two sample classifiers” or “and (ii) a speed signal, (iii) a posture signal, and (iv) a location signal […] an activity classifier that is determined based on analysis of the speed signal, the posture signal, and the location signal, the activity classifier reflecting a type of physical activity in which the individual is engaging.”

Irene teaches “at least two sample classifiers” (Irene, pg. 1464, § C. “Classification,” second paragraph and Fig. 5 “From the threshold values a customized decision tree [corresponds to second sample classifier] was created for the activities and leg postures. The generated decision tree is programmed in the Acc-Triax. The simplified version of the customized decision tree programmed inside Acc-Triax is given in figure 5.”

-and-

 “and (ii) a speed signal, (Irene, pg. 1460, Col. 2, , lines 19-28 “An accelerometer is a sensing element that measures acceleration. In motion measurement, one is interested in the displacement, speed and direction of the rigid body. Human activity involves movement of human body. By wearing the accelerometer on the body, the motion of that part of the body can be measured. [“motion” measured from the accelerometer signal includes displacement, speed, and direction.] This is correlated with the activity of the person. For eg. wearing an accelerometer on leg gives the movement of the leg.  
(iii) a posture signal, (Irene, pg. 1461, Col. 1, third and fourth full paragraphs, “Static acceleration is the acceleration when the accelerometer is at rest, that is, acceleration due to gravity[ corresponds to claimed “posture signal”]. This is used to easily differentiate body postures like sitting and standing, i.e static activity.”; “The wireless accelerometer module, Acc-Triax, developed, recognizes human activities like sitting, standing, walking. This device is able to recognize the activities with overall accuracy of 99%. It also recognizes leg postures in sitting and standing positions.”) 
and (iv) a location signal (Irene, pg. 1465, Col. 2, third full paragraph “The activities sitting, standing, walking and leg postures are low level context. This system can be extended with adding location information with activity. This will increase the recognition accuracy. Since Acc-Triax is a ZigBee device, a ZigBee RSSI based location tracking can be done.”) 
[…] an activity classifier that is determined based on analysis of the speed signal, the posture signal, and the location signal, the activity classifier reflecting a type of physical activity in which the individual is engaging.” (Irene, pg. 1465, Col. 1, lines 9-13 “At real time, Acc-Triax is worn inside the trouser pocket of the subject. It senses the acceleration, calculates the features, identifies the activities and leg postures using decision tree [corresponds to claimed “activity classifier”]. It transmits position of the device, activity and leg posture of the person to the PC.”; 
Irene, Abstract, “Customized decision tree is programmed inside the module to classify the activities. 99% accuracy was obtained for sitting, standing and walking activities. In 

Irene is analogous art, as is in the field of human activity recognition.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to implement the human activity sensing of Irene, the benefit being that it may provide context for ubiquitous computing, provide monitoring for independently living people, and has applications in the field of physical ergonomics, as recited by Irene in § V, paragraph 1 “This system can be used to monitor people’s ADL [Activities of Daily Living]. In ubiquitous computing, activity context is used to provide services like illumination control, HVAC control. This can be used in monitoring of independently living people, remotely. This device may also be applied in the field of physical ergonomics.”

Claim 11 recites similar limitations as claim 1 and is rejected under the same rationale as applied to claim 1 above.  In particular, Visvanathan teaches each library classifier being associated with a classification coefficient that reflects a degree of correlation between the library classifier and a known pulse rate profile by indicating strength of a relationship between the library classifier and the known pulse rate profile ((Visvanathan, ¶ [0024] “In the first step, a correlation between the sample PPG features and actual known values of the physiological parameter, referred to as ground truth values, is determined. In the second step, the relevant sample PPG features can be selected based on the strength of correlation [corresponds to claimed 
Visvanathan, ¶ [0014] “The physiological parameters can include, for example, heart or pulse rate, pulse oximetry (SpO2) which indicates blood oxygen level, respiration rate, blood pressure, or heart condition based on an electrocardiograph (ECG) features.”)
Determining a set of one or more pulse rate likelihoods by weighting one or more pulse rates respectively corresponding to the set of one or more peaks, the one or more pulse rates being weighted based on the set of one or more classification coefficients. (Visvanathan, ¶ [0026] “In an example, the correlation coefficient can be a maximum information coefficient (MIC) value and can be determined based on the MIC techniques. Once the MIC values of the Sample PPG features are determined, strength of the correlation of between each Sample PPG feature and the ground truth values can be determined. Accordingly, a gain factor for each of the plurality of Sample PPG features can be determined, based on the correlation coefficient and a gain function.” [The features of the sample PPG waveforms are weighted using a gain factor based on the correlation coefficient.]
Visvanathan, [0027] “As would be understood, the gain function, and therefore, the gain factor, can emphasize or highlight the Sample PPG features for which the strength of correlation is high, say based on a threshold value of the MIC value of the Sample PPG feature. Accordingly, in an implementation, each Sample PPG feature is multiplied with the respective gain factor for selecting the relevant samples. In an example, the Sample PPG features can be selected based on a threshold value of the gain factor. In another case, the Sample PPG features can be selected based on a threshold value of the 
Visvanathan, ¶ [0029] “Further, according to an implementation, the relevant samples selected above are deployed for estimating and monitoring the physiological parameter in real time.” [corresponds to claimed “determining a set of one or more pulse rate likelihoods”]

Claim 21 recites similar limitations as claim 1 and is rejected under the same rationale as applied to claim 1 above.  In particular, Irene teaches (ii) an activity classifier that is determined based on analysis of the posture signal, the activity classifier reflecting a type of physical activity in which the individual is engaging (Irene, pg. 1461, Col. 1, third and fourth full paragraphs, “Static acceleration is the acceleration when the accelerometer is at rest, that is, acceleration due to gravity [corresponds to claimed “posture signal”]. This is used to easily differentiate body postures like sitting and standing, i.e static activity.”; “The wireless accelerometer module, Acc-Triax, developed, recognizes human activities like sitting, standing, walking. This device is able to recognize the activities with overall accuracy of 99%. It also recognizes leg postures in sitting and standing positions.”)

Claim 29 recites similar limitations as claim 1 and is rejected under the same rationale as applied to claim 1 above.  In particular, Irene teaches (ii) a location signal ((Irene, pg. 1465, Col. 2, third full paragraph “The activities sitting, standing, walking and leg postures are low level context. This system can be extended with adding location information with activity. This will increase the recognition accuracy. Since Acc-Triax is a ZigBee device, a ZigBee RSSI based location tracking can be done.”) [The system of Irene may incorporate location in order to increase the recognition accuracy of the Human Activity Recognition System.]
-and-
(ii) an activity classifier that is determined based on analysis of the location signal, the activity classifier reflecting a type of physical activity in which the individual is engaging (Irene, pg. 1461, Col. 1, third and fourth full paragraphs, “Static acceleration is the acceleration when the accelerometer is at rest, that is, acceleration due to gravity [corresponds to claimed “posture signal”]. This is used to easily differentiate body postures like sitting and standing, i.e static activity.”; “The wireless accelerometer module, Acc-Triax, developed, recognizes human activities like sitting, standing, walking. This device is able to recognize the activities with overall accuracy of 99%. It also recognizes leg postures in sitting and standing positions.”) [As recited above, the system of Irene may incorporate location to increase recognition accuracy.]


Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Silva teaches wherein generating a set of at least two sample classifiers comprises applying a mathematical function to the set of one or more peaks. 
(Silva, ¶ [0046] the magnitude and truncate unit 404 can truncate the frequency domain representation to exclude coefficients outside the range of interest, such as truncating a fourth harmonic at 880 beats per minute if the frequencies of interest only encompass the range of 35 bpm to 220 bpm)

Claim 12 and 22 recite similar limitations as claim 2 and are rejected under the same rationale as applied to claim 2 above.

Regarding claim 3, the combination of references as applied to claim 2 above teaches [t]he method of claim 2.  Further, Silva teaches wherein the mathematical function includes at least one of a sum of weighted components of the set of one or more peaks, a product of weighted components of the set of one or more peaks, a multivariate polynomial function where each peak in the set of one or more peaks has a corresponding weight and power, or a statistical analysis of the set of one or more peaks. 
(Silva, ¶ [0053] and Eq. 3, a spectral template can be generated by converting the time domain template signal into the frequency domain; Eq. 3 is a sum of the amplitudes of the time domain heart rate signal peaks multiplied by the phase of the signal and the width of the chosen sample window)

Claim 13 and 23 recite similar limitations as claim 1 and are rejected under the same rationale as applied to claim 1 above.

Regarding claim 4, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Silva teaches wherein each sample classifier is associated with a correspondence coefficient reflecting a degree of correlation between the sample classifier and a library classifier in the set of library classifiers, 
(Silva, ¶ [0057] and Fig. 8B Correlation unit 610 can determine the correlation value between the filtered PPG sample signal and the stored spectral templates for given heart rates;) 
and wherein the pulse rate likelihood is further based on […] and the set of classification coefficients. 
(Silva, ¶ [0059] the maximum correlation peaks in the heart rate correlation curve can be distinct and identify a predicted heart rate close to the actual heart rate; Silva, ¶ [0060] the correlation metrics unit can receive the output of the correlation unit as an input to generate metrics used to determine a confidence measure for a predicted heart rate)
and Visvanathan teaches the set of correspondence coefficients (Visvanathan, ¶ [0029] “Further, according to an implementation, the relevant samples selected above are deployed for estimating and monitoring the physiological parameter in real time. Accordingly, in an embodiment, based on the relevant sample PPG features and the ground truth values of the physiological parameter, a mathematical model is 

Claim 14 recites similar limitations as claim 4 and is rejected under the same rationale as applied to claim 4 above.

Regarding claim 5, the combination of references as applied to claim 4 above teaches [t]he method of claim 4.  Further, Silva teaches further comprising: identifying a most likely pulse rate based on a highest pulse rate likelihood among the set of pulse rate likelihoods; 
(Silva, ¶ [0057] and Fig. 8B Correlation unit 610 can determine the correlation value between the filtered PPG sample signal and the stored spectral templates for given heart rates; Silva, ¶ [0059] the maximum correlation peaks in the heart rate correlation curve can be distinct and identify a predicted heart rate close to the actual heart rate) and determining whether the highest pulse rate likelihood exceeds a pulse likelihood threshold. 
(Silva, ¶ [0064] one exemplary heuristic can be to compare the confidence measure for the next predicted heart rate with a threshold confidence measure.  Ibid., If the next predicted heart rate cannot be determined with a confidence measure in excess of the threshold, the heuristics unit can output the last predicted heart rate value which met or exceeded the threshold)

Claim 15 recites similar limitations as claim 5 and is rejected under the same rationale as applied to claim 5 above.

Claim 24 recites similar limitations as claims 4 and 5, and is rejected under the same rationale as applied to claims 4 and 5 above.

Regarding claim 10, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Silva teaches further comprising identifying, for each identified peak, a set of harmonic candidates in the transformed signal, 
(Silva, ¶ [0047] and Fig. 5B the PPG frequency domain signal coefficients (peaks) can include heart rate contributions and acceleration contributions, including the harmonics 542, 544, 546, and 548 corresponding to heart rate contributions and harmonics 534, 536, 538, and 540 corresponding to acceleration contributions caused by periodic motion) 
and wherein the harmonic classifier is based on a number and amplitude of each of the harmonic candidates. 
(Silva, ¶ [0050] although the acceleration removal unit can remove motion (acceleration) artifacts, this step is optional and not necessary for the Harmonic Template Classifier to operate; the HTC can operate on all of the peaks in the PPG frequency domain signal and their amplitudes)

Claim 20 recites similar limitations as claim 10 and is rejected under the same rationale as applied to claim 10 above.

Regarding claim 28, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  Further, Visvanathan teaches wherein the degrees of correlation indicate how strongly each library classifier is predictive of pulse rate. (Visvanathan, ¶ [0024] In the first step, a correlation between the sample PPG features and actual known values of the physiological parameter, referred to as ground truth values, is determined. In the second step, the relevant sample PPG features can be selected based on the strength of correlation between the sample PPG feature and the ground truth values of the physiological parameter.”; [The recited “strength of correlation” between the PPG feature and the ground truth value for a physiological parameter corresponds to the claimed “how strongly each library classifier is predictive of pulse rate”];

Visvanathan, ¶ [0029] “Further, according to an implementation, the relevant samples selected above are deployed for estimating and monitoring the physiological parameter in real time. Accordingly, in an embodiment, based on the relevant sample PPG features and the ground truth values of the physiological parameter, a mathematical model is determined. The mathematical model captures the relationship between the relevant sample PPG features and the ground truth values of the physiological parameter. According to an aspect, the mathematical model can be determined based on the relevant sample PPG features and the ground truth values of the physiological parameter, using supervised learning techniques. The mathematical model, so determined, can be used for estimating the ground truth values for the physiological parameter based on a PPG waveform and Sample PPG features, and vice-versa.”)

Claims 6-7, 16-17, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Waydo in view of Silva, Visvanathan, and Irene, and further in view of Olde et al. (US 2013/0023776, hereinafter “Olde.”) (previously cited)

Regarding claim 6, the combination of references as applied to claim 5 above teaches [t]he method of claim 5.  
The above combination does not teach further comprising: comparing the highest pulse rate likelihood to a user classification threshold greater than the pulse likelihood threshold; and updating the learning library to include the set of measured signals and the most likely pulse rate as a known pulse rate profile when the highest pulse rate likelihood exceeds the user classification threshold.
	Olde teaches further comprising: comparing the highest pulse rate likelihood to a user classification threshold greater than the pulse likelihood threshold; (Olde, ¶ [0064] a cross-correlation can be performed by shifting the current sampled heart pulse profile with respect to each template in the current set of templates until the best correlation is found (i.e. the highest pulse rate likelihood; Ibid., a new template may be created from the current heart pulse profile when the cross-correlation coefficient drops below a threshold (lower cross-correlation coefficients indicate higher degrees of correlation) and updating the learning library to include the set of measured signals and the most likely pulse rate as a known pulse rate profile when the highest pulse rate likelihood exceeds the user classification threshold. (Ibid., a new template may be created from the current heart pulse profile when the cross-correlation coefficient drops below a threshold (lower cross-correlation coefficients indicate higher degrees of correlation)
	Olde is analogous art as it is directed to the task of probabilistically determining a user’s pulse rate by comparing physiological signals to a template of known pulse profiles.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the template matching scheme of Silva with the template updating of Olde, the benefit being that adding to the template library may 

	Claim 16 recites similar limitations as claim 6 and is rejected under the same rationale as applied to claim 6 above.

	Regarding claim 7, the combination of references as applied to claim 6 above teaches [t]he method of claim 6.  Further, Olde teaches further comprising, when the highest pulse rate likelihood exceeds the user classification threshold: updating the set of library classifiers based on the set of sample classifiers; (Olde, ¶ [0064] a sampled heart pulse profile that is classified as being similar to a current template will update the template (rather than create a new template) through averaging, e.g. using exponential averaging with a forgetting factor), and Silva teaches and updating the set of classification coefficients by recalculating the degree of correlation between the set of library classifiers and the known pulse rate profiles. (Silva, ¶ [0057] and Fig. 8B Correlation unit 610 can determine the correlation value between the filtered PPG sample signal and the stored spectral templates for given heart rates)

Claim 17 recites similar limitations as claim 7 and is rejected under the same rationale as applied to claim 7 above.

Claim 25 recites similar limitations as claims 6 and 7, and is rejected under the same rationale as applied to claims 6 and 7 above.


Claims 8-9, 18-19, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Waydo in view of Silva, Visvanathan, and Irene and further in view of Baker (US 2015/0099953) (previously cited).

Regarding claim 8, the combination of references as applied to claim 1 above teaches [t]he method of claim 1.  
The above combination does not teach further comprising: detecting an occurrence of a trigger condition based on the set of signals; prompting the individual for input responsive to detecting the trigger condition; receiving input responsive to the prompt; and updating at least one pulse rate likelihood based on the received input.
Baker teaches further comprising: detecting an occurrence of a trigger condition based on the set of signals; (Baker, ¶ [0085] the system may trigger a physiological measurement when it is determined that a change parameter in a physiological signal exceeds a variable change threshold; Ibid., physiological parameters may include a pulse rate) prompting the individual for input responsive to detecting the trigger condition; (Baker, ¶ [0085] the system may display a recommendation for a measurement, recalibration or injection, and the displayed recommendation may prompt the user to confirm or approve the recommendation) receiving input responsive to the prompt; (Baker, ¶ [0085] in response to a user input confirming or approving the recommendation, the system may trigger the measurement, recalibration, or injection) and updating at least one pulse rate likelihood based on the received input. (Baker, ¶ [0085] the system may trigger a physiological measurement when it is determined that a change parameter in a physiological signal exceeds a variable change threshold; Examiner's note: a new physiological measurement such as a pulse rate measurement will become part of the PPG signal and will be processed normally, resulting in an update of the pulse rate likelihoods determined by the systems of Waydo and Silva, e.g. Silva, ¶ [0057] and Fig. 8B Correlation unit 610 can determine the correlation value between the filtered PPG sample signal and the stored spectral templates for given heart rates)
Baker is analogous art, as it is directed to the task of receiving and analyzing physiological signals such as PPG signals.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the signal collection and classification of Waydo and Silva with the triggered physiological measurement of Baker, the benefit being that periodic re-measurement based on a trigger threshold may allow measurements to be taken frequently enough to detect clinically significant changes without undue discomfort or inconvenience to the user, as recited in Baker, Abstract.

Claims 18 and 26 recite similar limitations as claim 8 and are rejected under the same rationale as applied to claim 8 above.

claim 9, the combination of references as applied to claim 8 above teach [t]he method of claim 8.  Further, Waydo discloses wherein detecting the occurrence of a trigger condition further comprises: determining a speed associated with the individual; (Waydo, ¶ [0052] the user's acceleration signals may show a marked increase in signal frequency, triggered, for example, by the user going from a walking state to a jogging state) and determining that at least one identified peak corresponds to a time-averaged pulse rate that is an approximate integer factor or multiple of the speed. (Waydo, ¶ [0047] "It is noted that the second largest peak of the projected PPG waveform corresponds to a first harmonic (centered at 120 bpm) of the gait (arm swing) frequency of 60 bpm."  [Examiner's Note:  The claimed term "speed" is being interpreted to include any characteristic of a user's motion, such as gait, the rate of the user's arm swing, or the rate at which the user's feet strike the ground.  Otherwise, a pulse rate (which has units of beats per minute) could not be an “approximate integer factor or multiple of the speed” (which has units of distance per unit time) as required by the claim.]

Claim 19 recites similar limitations as claim 9, and is rejected under the same rationale as applied to claim 9 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT R GARDNER/Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126